The opinion of the court was delivered by
Valentine, J.:
i. sohooi-distriot p necessary This was an action to restrain the collection of certain taxes levied by and for school district No. 11 of Crawford, Labette, and Neosho counties, on property situated in that part of said district which is located in Crawford county. The action was originally commenced against the treasurer and sheriff of Crawford county a]one) but afterward the. court permitted said school-district to be made a party defendant. The plaintiffs, who are also plaintiffs in error, complain of this action of the court below. We think however that the action of the district court in this respect was entirely correct. (Hays v. Hill, 17 Kas. 360.) Said treasurer and sheriff were merely nominal parties, and the school-district was the real party in interest.
judgment; testimony! The action was tried by the court below without a jury, and the court made certain findings of fact, and then rendered judgment upon these findings of fact in favor of the defendant, and against the plaintiffs; *472and of this judgment the plaintiffs as plaintiffs in error now complain. We think the judgment is correct; or at least we cannot say that sufficient error was committed to require a reversal thereof. That the facts found sustain the judgment, we think there can be no doubt. And we think there is sufficient evidence to sustain all the material findings of fact. It is true, that the evidence upon some points is conflicting, and not very conclusive; but still there is some evidence, and sufficient evidence upon every material point to sustain all the material findings of fact.
2. school district; organization, when valia. The only ground upon which the plaintiffs claim that said taxes are invalid is, that said school-district never had a valid organization. The court below however found that it had a legal and valid organization; and if that ° ■ . finding were really material m this case, still we think that this court could not under the evidence set it aside. That the school district had an organization de facto, we think there can be no doubt; and if it were competent in this case to show that it never had any organization de jure, then we think it devolved upon the plaintiffs to show that it never had such organization. Now the plaintiffs did not . show it, and it was not shown in the case. But as the district had a de facto existence, a de facto organization, we do not think it was competent in this case for any one to show that it did not have any legal existence or legal organization. That the district had a de facto existence as a school-district, is sufficiently shown. In 1871 the county superintendents of public instruction of the counties of Crawford, Labette, and Neosho attempted to organize it into a school district. And since that time it has been recognized as a valid organization, not only by the people of the district, but also by county superintendents of said counties, and by other county officers, and by the people generally. It has received public funds from said counties the same as though it was a valid school-district. It has elected officers, built a school-house, and maintained schools, up to the commencement of this action. And some of the plaintiffs in this action have not only been officers of the district, but have also sent their *473children, to the schools of the district. The taxes which the plaintiffs now wish to enjoin have been placed upon the tax-roll of Crawford county by the county clerk of said county, and the county treasurer and sheriff of said county are now proceeding to collect the same. Under such circumstances it is not competent for the plaintiffs to show, in an action to enjoin taxes, that said district, being an existing de facto school-district, has never had any legal or valid organization. If in fact the district was never legally organized, if in fact the attempted organization has never become valid by acquiescence, (Wildman v. Anderson, 17 Kas. 348,) then the only remedy for the plaintiffs is by an action in the nature of quo warranto. They cannot attack the legality of the organization of the district in the collateral manner in which they have attempted to attack it in this case. The organization of corporations, or quasi corporations, can only be set aside by a direct proceeding. If said school district were not a school district de facto, probably such an action as this might be maintained.
The judgment of the court below will be affirmed.
All the Justices concurring.